Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated October 21, 2021 is acknowledged.
Claims 1-16 are pending.
Claims 1-5 and 7-15 are currently amended.
Claims 11 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-10 and 12-15 as filed on October 21, 2021 are pending and under consideration to the extent of the elected species, e.g., at least one hydrophilic gelling agent is “agar agar” and the at least one lipophilic gelling agent is “EstoGel M (including castor oil/IPDI copolymer and caprylic/capric triglyceride)”.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the specification, all previous objections to the specification are withdrawn.
In view of the amendment of the claims, all previous claim objections are withdrawn, and all previous claim rejections under 35 USC 112(b) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

Claim Objections
Claims 1, 4, 5, 7 and 12 are objected to because of the following informalities: 
Claim 1:  the properties recited in the newly introduced wherein clause should generally be prefaced by the article “the” because antecedent basis for the property an object is implicit to the object.  For example in criterion 1) “a storage modulus”, “an elastic response”, “a solid nature”, “a loss modulus”, “a viscous response” and “a liquid nature” should all presumably be prefaced by “the” rather than “a” or “an” because there is presumably one storage modulus for the sample, etc. 
Claims 4 and 5:  “is comprised between” should recite “is between”.
Claim 7:  “agent(s)” should recite “agent” consistent with the antecedent in claim 6.
Claim 12:  “is comprised between” should recite “is between”.
Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-4, 6, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moran et al. (US 4,414,236, published November 8, 1983, of record).  
Moran is applied herewith on the broader recitation of the claims in an effort to expedite prosecution

Regarding claims 1-3, 6, 10 and 13
Moran teach fat-continuous emulsions containing a gelled dispersed aqueous phase where “gelled” is understood to mean a rigid (solid) colloidal system; the drops (spheres) of the dispersed aqueous phase of Example 1 have a diameter of about 150 to 300 microns (title; abstract; column 1, lines 7-9 and 20-31; paragraph bridging columns 1 and 2; column 3, lines 19-20; Examples; claims).  The gelling agents are of the medium-melting type and include at least two polysaccharides inclusive of locust bean gum and xanthan gum and/or carrageenan (abstract; column 1, lines 54-64; column 2, lines 6-20).  The emulsion are stable (lipophilic phase comprises agents with suspending capacity) (column 3, lines 36-38; also column 2, lines 38-45).  The continuous fat comprises fats that are plastic (solid, pasty, waxy) at room temperature (column 2, lines 38-45).  
Regarding the newly claimed textural properties of a sample of the solid spheres, because Moran anticipate a gelled / rigid dispersed aqueous phase comprising natural texturing agents in amounts that fall within the amounts as set forth in the instant dependent claims and as set forth at pages 13-19 of the instant specification (e.g., page 14, lines 19-21, locust bean gum; page 14, lines 22-24, xanthan gum; page 14, lines 13-15, carrageenan), the gelled / rigid dispersed aqueous phase of Moran must also be characterized by at least one of the physicochemical criteria because a chemical composition and its properties are inseparable.  See MPEP 2112. 
Regarding claims 4 and 7

Regarding claim 14
Moran teach colouring matter in the fatty phase of Example 1.

	The above teachings therefore anticipate the claims.

Response to Arguments:  Claim Rejections - 35 USC § 102
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s contention that Moran does not teach the newly claimed criteria is acknowledged but not found persuasive because Moran teach the same structure as instantly claimed and as instantly disclosed, specifically, water gelled with the same amounts of the same polymers.  As such, the rejection has been updated to point out that the newly claimed properties must also be possessed by Moran. 
	Applicant’s rehashed contention that Moran does not teach an aqueous phase “in the form of spheres that are solid” because Applicant concludes from the disclosure of Moran that the drops references in Example 1 refer to drops sprayed onto hot melted oil and not to the emulsion or the composition.  This is not found persuasive because the entirety of Moran is drawn to emulsions, specifically, fat continuous emulsions.  The disputed passage of Moran states (column 3, lines 17-39):

    PNG
    media_image1.png
    431
    450
    media_image1.png
    Greyscale

It is very clear that the production method of the exemplary fat continuous emulsion of Example 1 comprises “spraying the hot aqueous phase” as “drops” having a size “about 150-300 microns in diameter” into oil, the entire mixture of which was constantly mixed.  That, “upon cooling” the “drops” are solid is clear from the disclosure of a “gel strength” and from the broader disclosure of Moran that “gelled” means “rigid” (column 1, lines 20-28).  
	Therefore, the rejection over Moran is properly maintained and made again.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 4,414,236, published November 8, 1983, of record).
	The teachings of Moran have been described supra with regard to the anticipation of claims 1-4, 6, 10, 13 and 14.  These claims are therefore also obvious over Moran.
With regard to claim 5, Moran teach amounts of the gelling agents of 0.1 to 2.0% and 0.3 to 2.0% (column 2, lines 10-20).  While Moran do not disclose the claimed range with “sufficient specificity” for a finding of anticipation (see MPEP 2131.03), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aiache et al. (US 6,187,323, published February 13, 2001, of record) in view of Delrieu et al. (US 2002/0086042, published July 4, 2002, of record).
Aiache is applied herewith on the broader recitation of the claims in an effort to expedite prosecution

Aiache teach a stable gel mixture comprising an oleogel (fatty phase) and an aqueous gel, the oleogel comprising at least one oily agent gelled with at least one cellulose polymer (lipophilic agent having suspending capacity) (title; abstract; claims), as required by instant claims 10 and 13.  The ratio of the weight of the oleogel to the weight of the aqueous gel is between about 10:90 and about 90:10, the oleogel comprising between about 1 and 10 wt% of the at least one cellulose polymer and between about 5 to 90 wt% of the at least one oily agent (column 2, lines 15-23), as required by instant claims 8, 9 and 12.  The aqueous gel comprises at least one gelling agent such as carbomers, the gelling agent being present from about 0.1 to 10 wt% (column 2, lines 40-48), as required by instant claims 2, 4, 5 and 7.  One gel is incorporated into the other (column 3, lines 3-5).
	The gel mixture may comprise a dye substance in the oily or aqueous gel (column 1, lines 51-57), as required by instant claim 14.
	Aiache do not teach a surfactant (whole document), as required by instant claim 15.
	Aiache, as a whole, concerns use of the gel mixture as a reservoir for active ingredients (abstract; column 4, lines 19-42).
Regarding the newly claimed textural properties of a sample of the solid spheres as required by claim 1, because Aiache render obvious an aqueous gel comprising gelling agents in amounts that fall within the amounts as set forth in the instant dependent claims and as set forth 
	Aiache do not teach the aqueous phase is in the form of solid spheres, comprising at least one hydrophilic gelling agent that is agar-agar as required by claim 1 and the elected embodiment thereof.
	Aiache do not teach natural texturing agents that are temperature sensitive that are agar-agar as required by claims 3 and 6.
	These deficiencies are made up for in the teachings of Delrieu.
	Delrieu teach particulate (solid) gel carriers in the form of crushable gel beads (spherical) comprising agar, also known as “agar-agar” (title; abstract; Figure 1; paragraphs [0055], [0081], [0084], [0088]-[0089], [0104]; claims).  The agar concentration affects the hardness of the beads (paragraph [0097]).  The beads are small enough for cosmetic use (paragraph [0045]).  The beads can be incorporated into gels (paragraph [0141]).  The beads can protect actives and provide better delivery (paragraphs [0018]-[0019], [0088]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute agar as taught by Delrieu for the at least one gelling agent of the aqueous gel of the mixture of Aiache because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One would be motivated to make the substitution in order to control the hardness of the aqueous gel in order to form crushable gel beads which protect actives and provide better delivery.  There would be a reasonable expectation of success because Aiache embrace the presence of any gelling agent(s) .

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aiache et al. (US 6,187,323, published February 13, 2001, of record) in view of Delrieu et al. (US 2002/0086042, published July 4, 2002, of record) and PolymerExpert “EstoGel M,” 2017, of record.
Aiache is applied herewith on the elected embodiment
The teachings of Aiache have been described supra.
Aiache do not teach the aqueous phase is in the form of solid spheres, comprising at least one hydrophilic gelling agent that is agar-agar, and Aiache do not teach the at least one hydrophilic gelling agent is EstoGel M as required by claim 1 and the elected embodiment thereof.
	Aiache do not teach natural texturing agents that are temperature sensitive that are agar-agar as required by claims 3 and 6.
	These deficiencies are made up for in the teachings of Delrieu and PolymerExpert.
	The teachings of Delrieu have been described supra.
	PolymerExpert teach EstoGel M or castor oil / IPDI copolymer & caprylic / capric triglyceride (INCI) is a biosourced oil gelling agent having numerous advantages inclusive of forming very clear gels and suspensive ability (whole document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute agar as taught by Delrieu for the at least one gelling agent of the aqueous gel of the mixture of Aiache because simple substitution of functionally 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oleogel of the mixture of Aiache in view of Delrieu to comprise EstoGel M or castor oil / IPDI copolymer & caprylic / capric triglyceride (INCI) as taught by PolymerExpert because EstoGel M is a biosourced oil gelling agent having numerous advantages inclusive of forming very clear gels and suspensive ability.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	With regard to the rejection over Moran, Applicant’s contention that Moran does not anticipate claim 1 is not found persuasive as elaborated supra and therefore the rejection over Moran under 103 is properly maintained and made again.
	With regard to the rejections over Aiache, Applicant’ contention that the combination with Delrieu renders Aiache unsatisfactory for its intended purpose because Aiache is drawn to a stable gel having a substantially uniform appearance citing column 1, lines 33-50 and column 2, lines 40-43 is acknowledged but not found persuasive because the intended purpose of Aiache is a pharmaceutical and cosmetic composition.  The proposed modification does not suggest the contrary.  Nor does the proposed modification transform the mixture of gels of Aiache into an range inclusive of a minimum diameter of about “0.05 mm (50 microns)”.  Absent evidence, it cannot be concluded that a dispersion of micron sized agar hydrogels within an oleogel would not result in “a uniform dispersion” such that only “a single gel can be” visually distinguished.   
	With regard to the substitution rationale articulated, Applicant’s conclusion that the rationale is plainly incorrect because Aiache is clear that their mixture requires specific oleogels and aqueous gels is acknowledged but not found persuasive because Applicant’s conclusion appears to be predicated on the preferences of Aiache.  Applicant is reminded preferred embodiments do not constitute a teaching away from a broader disclosure and the broader disclosure of Aiache requires nothing more than a mixture of at least one oleogel and of at least one aqueous gel (e.g., abstract, claim 1).  Therefore, as set forth in the maintained grounds of rejection, the instantly claimed gels remain prima facie obvious over the gels known to the prior art.
	With regard to the allegation of non-analogous art in view of Applicant’s disclosure at page 9, lines 10-11 of a macroscopically inhomogenous mixture, Applicant is reminded that the rejected claims recite no such limitation and limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Aiache and Delrieu independently disclose compositions comprising fatty phases and aqueous phases as instantly claimed and as such are necessarily “analogous art to the claimed invention”.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	Because the combination of the applied prior art renders obvious that which is actually claimed, the rejections are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Utz et al. (US 2005/0075497) teach hydrocolloids as gelling and thickening agents for aqueous systems characterized by gel strengths (e.g., 1% carrageenan corresponds to 105 g) and break strengths (title; abstract; Figure 8; paragraphs [0112], [0116]-[0117], [0328]-[0330], [0353]; Example 4; claims).
	Crane et al. (US 2016/0136060) teach water-based gel cosmetic compositions comprising a polysaccharide hydrocolloid characterized by texture analysis inclusive of an average firmness below 400 g (title; abstract; paragraph [0024]; Table 5; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633